Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including:
● a first separation trench and a second separation trench parallel to each other
and passing through the structure; a groove passing through a portion of the
structure, the groove having a width and a length that is greater than the width; a
first trench passing through the structure and contacting the groove, wherein a
lower end of the groove is at a higher level than a lower surface of an uppermost
word line among the plurality of word lines, wherein a lower end of each of the
first separation trench, the second separation trench, the first trench and the
second trench is at a lower level than a lowermost gate electrode among the gate
electrodes, and wherein the second trench is spaced apart from the groove, the
first trench, the first select line and the second select line (claim 1).
● a plurality of grooves parallel to each other and passing through the plurality of
second gate electrodes of the structure; a plurality of first trenches parallel to
each other, contacting the plurality of grooves, and passing through the plurality
of the first gate electrodes and the plurality of the second gate electrodes; a
plurality of second trenches parallel to each other, passing through the plurality of
first gate electrodes in the second region and spaced apart from the plurality of

lower surface of an uppermost first gate electrode among the plurality of first gate
electrodes, and wherein a number of the plurality of the second trenches
sequentially arranged in a second direction is greater than a number of the
plurality of grooves sequentially arranged in the second direction (claim 15).
● a groove between the first separation trench and the second separation trench and in contact with the first trench, the plurality of word lines are stacked sequentially on the memory cell region in a vertical direction perpendicular to a surface of the semiconductor substrate, while extending to the pad region, wherein the plurality of string select lines extend from the memory cell region to the pad region and includes a first string select line, a second string select line and a third string select line parallel to each other on the same plane, wherein the groove and a portion of the first trench are between the first string select line and the second string select line, wherein the groove and the first trench are between the first separation trench and the third trench, wherein a lower end of the groove is at a higher level than a lower surface of an uppermost word line among the plurality of word lines, and wherein a lower end of each of the first separation trench, the second separation trench, the first and trench, the second trench, the third trench and the fourth trench is at a lower level than a lowermost word line among the plurality of word lines (claim 21).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHAT X CAO/Primary Examiner, Art Unit 2817